United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2517
                                   ___________

Donnell W. Durley,                      *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Anheuser-Busch, Inc.,                   *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: November 6, 2002
                             Filed: November 13, 2002
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Donnell W. Durley was discharged from his employment with Anheuser-
Busch, Inc. (Anheuser-Busch), after he incurred three unexcused absences following
a history of discipline for unexcused absences. Durley brought this action under 42
U.S.C. § 1981, the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621,
et seq., and Missouri law, claiming that he had been retaliated against for filing a
prior race-discrimination lawsuit and discriminated against and harassed because of
his age. The district court1 granted summary judgment to Anheuser-Busch, and

      1
       The HONORABLE CAROL E. JACKSON, Chief Judge, United States
District Court for the Eastern District of Missouri.
Durley appealed. After careful de novo review of the record, see Mathews v. Trilogy
Communications, Inc., 143 F.3d 1160, 1163 (8th Cir. 1998), we affirm.

       Durley abandoned his age-discrimination claims by failing to raise them in his
appellate brief. See Burke v. N.D. Dep’t of Corr. & Rehab., 294 F.3d 1043,1044 (8th
Cir. 2002) (per curiam). Further, even assuming Durley established a prima facie
case of retaliation, he failed to create a jury issue on whether Anheuser-Busch’s
legitimate, nondiscriminatory reason for his discharge was merely a pretext. See
Buettner v. Arch Coal Sales Co., 216 F.3d 707, 714 (8th Cir. 2000), cert. denied, 531
U.S. 1077 (2001).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-